IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                  :                     NO. 688
                                        :
         ORDER AMENDING RULES           :                     CIVIL PROCEDURAL RULES
         1007, 1018, 1033, AND 2252 AND :
         ADOPTING RULE 2005 OF THE :                          DOCKET
         PENNSYLVANIA RULES OF CIVIL :
         PROCEDURE                      :
                                        :


                                                ORDER


PER CURIAM

      AND NOW, this 24th day of January, 2019, upon the recommendation of the Civil
Procedural Rules Committee; the proposal having been published for public comment at
47 Pa.B. 3076 (June 3, 2017):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rules 1007, 1018, 1033, and 2252 of the Pennsylvania Rules of Civil Procedure
are amended and Rule 2005 of the Pennsylvania Rules of Civil Procedure is adopted in
the attached form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective April 1, 2019.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.